Case 1:19-cv-03157-PAB-STV Document 14-1 Filed 01/24/20 USDC Colorado Page 1 of 3




                         EXHIBIT A
Case 1:19-cv-03157-PAB-STV Document 14-1 Filed 01/24/20 USDC Colorado Page 2 of 3




                           IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLORADO


   Case 1:19-cv-03157-PAB-STV

   WENDELL H. STONE COMPANY, INC., individually and on behalf of all others similarly
   situated,


                  Plaintiff,

   v.

   FIVE STAR ADVERTISING, LLC, a Colorado limited liability company, and JOHNNY LEE,
   an individual,

                  Defendants.


                 AFFIDAVIT IN SUPPORT OF PLAINTIFF’S REQUEST FOR
                      ENTRY OF DEFAULT AGAINST JOHNNY LEE


          I, Taylor T. Smith, declare under penalty of perjury that the following facts are true and

   correct to the best of my information and belief:

           1.     I am one of the attorneys for Plaintiff Wendell H. Stone Company, Inc.

   (“Plaintiff” or “Stone”) and the alleged Class in the above captioned matter. I am over the age of

   18 and can competently testify to the matters set forth herein if called upon to do so.

           2.     Plaintiff’s Complaint was filed on November 6, 2019 (Dkt. 1.)

           3.     A Summons directed to Defendant Johnny Lee (“Defendant” or “Lee”) was

   issued on November 7, 2019. (Dkt. 6.)

           4.     A copy of the Summons and Complaint were served on Defendant Lee on

   December 12, 2019 (dkt. 13), placing Defendant Lee’s deadline to Answer or otherwise respond



                                                       1
Case 1:19-cv-03157-PAB-STV Document 14-1 Filed 01/24/20 USDC Colorado Page 3 of 3




   on January 2, 2020.

           5.     To date, Defendant Lee has not filed an Answer, entered an appearance, or

   contacted Plaintiff’s counsel.

           6.     Therefore, Plaintiff requests that the Court enter default against Defendant Lee.

           Further affiant sayeth not.

          I declare under penalty of perjury that the foregoing is true and correct and that this

   declaration was executed in the State of Colorado, on January 24, 2020.



                                                                Respectfully,

                                                                /s/ Taylor T. Smith
                                                                Taylor T. Smith




                                                    2
